DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the limitation “an i-GaN (C-doped)” in line 10 creates ambiguity because it is not clear what does it mean. An i-GaN may suggest an intrinsic GaN, however, it not clear from applicant’s disclosure and thus have not support for it. Furthermore, assuming arguendo an i-GaN is an intrinsic GaN, but how an i-GaN is intrinsic and also C-doped as claimed by the limitation “an i-GaN (C-doped)”. Also it is not clear what does it mean by i-GaN channel layer and i-AlxGaN layer in the claim.  Applicant's disclosure does not provide enough guidance for interpreting the claim and 
Regarding claim 3, the limitation “an i-GaN (C-doped)” in line 17 creates ambiguity because it is not clear what does it mean. An i-GaN may suggest an intrinsic GaN, however, it not clear from applicant’s disclosure and thus have not support for it. Furthermore, assuming arguendo an i-GaN is an intrinsic GaN, but how an i-GaN is intrinsic and also C-doped as claimed by the limitation “an i-GaN (C-doped)”. Also it is not clear what does it mean by i-GaN channel layer and i-AlxGaN layer in the claim. Applicant's disclosure does not provide enough guidance for interpreting the claim and thus the office could not make sense of what is being claimed. Clear explanation or claim modification is required.
Regarding claim 15, the limitation “an i-GaN (C-doped)” in line 17 creates ambiguity because it is not clear what does it mean. An i-GaN may suggest an intrinsic GaN, however, it not clear from applicant’s disclosure and thus have not support for it. Furthermore, assuming arguendo an i-GaN is an intrinsic GaN, but how an i-GaN is intrinsic and also C-doped as claimed by the limitation “an i-GaN (C-doped)”. Also it is not clear what does it mean by i-GaN channel layer and i-AlxGaN layer in the claim. Applicant's disclosure does not provide enough guidance for interpreting the claim and thus the office could not make sense of what is being claimed. Clear explanation or claim modification is required.

Regarding claim 2, 4-14, and 16-22, these claims are rejected since they inherit the indefiniteness of the claim from which they depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828